Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 21, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was terminated from her employment as a waitress at a family restaurant as a result of customer complaints regarding her rude attitude and use of profane language. Claimant acknowledged that prior to this incident she had been warned about her inappropriate behavior and attitude toward customers. Under these circumstances, substantial evidence supports the Unemployment Insurance Appeal Board’s decision that claimant was terminated due to misconduct and we find no reason to disturb it (see, Matter of MacGilfrey [Sweeney], 223 AD2d 894; Matter of Schneider [Garden City Union Free School Dist.—Hudacs], 201 AD2d 811). Claimant’s remaining contentions have been reviewed and found to be without merit.
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.